 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 6

 7    ANDRES BUSSO VIDALES, individually as
      biologic father of CAMERON AYERS                       NO: 2:18-CV-0056-TOR
 8    (deceased),
                                                             ORDER GRANTING
 9                              Plaintiff,                   STIPULATED MOTION TO
                                                             DISMISS
10          v.

11    KAITI WILKINS, individual1y, and in her
      official capacity as East Wenatchee Police
12    Officer; CITY OF EAST WENATCHEE; and
      RANDY HARRISON, individually, and in his
13    official capacity as East Wenatchee Police Chief,

14                              Defendants.

15

16         BEFORE THE COURT is the parties’ Stipulated Motion to Dismiss. ECF

17   No. 25. The motion was submitted for consideration without oral argument.

18   Having reviewed the file and the records therein, the Court is fully informed.

19         The stipulating parties represent that the matter between these parties has

20   been fully resolved and that said action against Defendants Kaiti Wilkins, City of



     ORDER GRANTING STIPULATED MOTION TO DIMISS ~ 1
 1   East Wenatchee, and Randy Harrison may be dismissed with prejudice and without

 2   cost to any party.

 3         ACCORDINGLY, IT IS HEREBY ORDERED:

 4         1. Pursuant to Federal Rule of Civil Procedure 41(a)(ii) and the parties’

 5             stipulation, this matter is dismissed with prejudice and without costs to

 6             any party.

 7         2. All pending deadlines and hearings are stricken from the Court’s

 8             calendar.

 9        The District Court Executive is hereby directed to enter this Order, enter

10   judgment accordingly, provide copies to the parties, and close the file.

11         DATED May 28, 2019.

12

13
                                     THOMAS O. RICE
14                            Chief United States District Judge

15

16

17

18

19

20



     ORDER GRANTING STIPULATED MOTION TO DIMISS ~ 2
